DETAILED ACTION
	Claims 4-14 and 16-25 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on August 24, 2022 has been acknowledged and has been entered into the present application file.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 4-14 and 16-25) along with an election of species in the reply filed on August 24, 2022 is acknowledged.  The search has been expanded to encompass the full scope of Group II.
Priority
	The claim to priority as a 371 filing of PCT/EP2018/077956 filed on October 12, 2018, which claims benefit of EP 17196491.9 filed on October 13, 2017, EP 17196492.7 filed on October 13, 2017, and EP 18158168.7 filed on February 22, 2018 is acknowledged in the present application file.
Information Disclosure Statement
	The Information Disclosure Statements filed on April 13, 2020, May 10, 2021, and August 24, 2022 have been considered by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Nakamura et al. (International Journal of Current Chemistry, 2011, 243-252).  Nakamura et al. is drawn to heavy metal hematein complexes that are used in imaging.  However, the imaging method of Nakamura et al. is a fluorescent method, whereas the presently claimed imaging method requires tomography.  As tomography methods require x-ray or ultrasound, the presently claimed method is different from that described in the prior art.  Therefore, the present claims are prima facie allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 4-14 and 16-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626